                                                                      Case 2:16-cv-00524-RFB-NJK Document 81 Filed 09/09/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8
                                                                                                  UNITED STATES DISTRICT COURT
                                                             9
                                                                                                        DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-00524-RFB-NJK
                      LAS VEGAS, NEVADA 89134




                                                            12                      Plaintiff,
AKERMAN LLP




                                                                                                                       JOINT STATUS REPORT AND
                                                            13   v.                                                    STIPULATION TO STAY
                                                                                                                       PROCEEDINGS
                                                            14   ELKHORN COMMUNITY ASSOCIATION;
                                                                 SFR INVESTMENTS POOL 1, LLC;
                                                            15   ABSOLUTE COLLECTION SERVICES, LLC,
                                                            16                      Defendants.
                                                            17   SFR INVESTMENTS POOL 1, LLC,

                                                            18                      Counter/Cross Claimant,

                                                            19   v.

                                                            20   BANK OF AMERICA, N.A.; and DEBORAH S.
                                                                 LIENING, an individual,
                                                            21
                                                                                    Counter/Cross Defendants.
                                                            22

                                                            23                Bank of America, N.A. (BANA) and SFR Investments Pool 1, LLC file this joint status
                                                            24   report pursuant ECF No. 72, and jointly move the court to stay the case an additional sixty days
                                                            25   while BANA and SFR perform their remaining settlement obligations. The subject property is part
                                                            26   of a broader settlement between BANA and SFR involving scores of properties and cases in state
                                                            27   and federal court. Due to complications arising from the ongoing pandemic, SFR has not yet fully
                                                            28   completed the conditions precedent, and BANA has agreed to an extension.

                                                                                                                   1
                                                                 54513592;1
                                                                      Case 2:16-cv-00524-RFB-NJK Document 81 Filed 09/09/20 Page 2 of 2




                                                             1                To allow BANA and SFR to complete their settlement, the parties request an additional sixty

                                                             2   days' stay of all litigation in this action. The parties will file a status report at the end of the

                                                             3   requested stay. This request is made in good faith and will not prejudice any party.

                                                             4                DATED this 4th day of September, 2020

                                                             5    AKERMAN LLP                                                 KIM GILBERT EBRON
                                                             6
                                                                  /s/ Scott R. Lachman                                        /s/ Diana S. Ebron
                                                             7    ARIEL E. STERN, ESQ.                                        DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8276                                         Nevada Bar No. 10580
                                                             8    SCOTT R. LACHMAN, ESQ.                                      JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 12016                                        Nevada Bar No. 10593
                                                             9    1635 Village Center Circle, Suite 200                       KAREN L. HANKS, ESQ.
                                                                  Las Vegas, NV 89134                                         Nevada Bar No. 9578
                                                            10                                                                7625 Dean Martin Drive, Suite 110
                                                                                                                              Las Vegas, NV 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  Attorneys for Bank of America, N.A.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                              Attorneys for SFR Investments Pool 1, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                     ORDER
                                                            14
                                                                                                                  IT IS SO ORDERED.
                                                            15

                                                            16

                                                            17                                                    RICHARD F. BOULWARE, II
                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                            18
                                                                                                                  DATED: September 8, 2020.
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                       2
                                                                 54513592;1
